Per Curiam.
We think the relator comes within more than one of the prohibitions of the amendatory statute of March 29, 1872. As the company does not guarantee the payment of more than a certain portion of the sum insured, and does not guarantee any part of it absolutely, after the year 1875, we think it must be held that the contract of insurance does ' not “ distinctly state therein the amount of such life benefits,” but leaves that amount, uncertain and contingent; and that this is a prominent mischief aimed at by the statute.
The law also requires " the amount of the annual, semiannual, or quarterly premium” to be expressed, and forbids any arrangement whereby "the payment of the life benefit assured shall be contingent upon the payment of assessments made upon surviving members.” These clauses have a bearing upon each other, and we think the meaning is obvious. It is to distinguish between companies which require each person insured to pay a certain premium *328periodically and at all events, and those which require payments to be made, in whole or in part, contingently upon the death of members, in which latter case, although it may happen that there will be funds enough in advance of any death to pay the loss, yet there is no absolute guaranty to that effect, and no certainty of funds to do it. The provision making payments from members dependent, for their amount, on deaths that have already happened, indicates that such payments are contemplated as possible, if not probable or certain, resources necessary to provide for paying accrued losses. We think the law requires both fixed premiums, and payments contracted, to be made without regard to post mortem assessments, and that the insurances made by this company are obnoxious to both prohibitions.
If the commissioner has actually revoked an existing license, which, as the case comes np on demurrer, will be assumed for the purposes of this decision, we think his action would not come within the power granted by section twelve of the insurance law. That provides that, in certain contingencies, he may cause- an examination and inquiries to be made to obtain full information of the condition of a suspected company, and' in case he finds it unsafe, he may revoke the license. It does not provide for such revocation without such process, nor for other causes than those defined. Doing business contrary to the law of 1873 is not one of those causes; and there have been no proceedings in conformity with law. His action, therefore, would not destroy a license lawfully existing.
But, inasmuch as the law of 1873 absolutely prohibits a company such as the relator is shown to be, from doing any business in the state, whether licensed before or not, it can have- no right to ask, any relief, or to require any official action in its favor.
The mandamus must be denied, with costs.